Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaube et al (US 2012/0034833 A1) in view of Lavature (US 8,039,102 B1) and Hoenig et al (US 6,506,848 B2).
With regards to claim 1, Schaube discloses a plastic composite component 22 forming an edge of a rotor blade 20 (i.e., a composite part that forms at least a portion of a rotor blade) (Schaube: Fig. 2; abstract; para. [0101]). The plastic composite component comprises a plastics outer layer 12 including a polyethylene (i.e., a first layer at least partially made of polyethylene), an elastomer layer 14 depicted as arranged directly on plastics outer layer 12 (i.e., a second layer at least partially made of elastomer, the second layer being arranged directly on the first layer), and a plastics carrier layer 16 formed of a thermoplastic polymer and depicted as arranged directly on the elastomer layer 14 (i.e., a third layer at least partially made of thermoplastic, the second layer being arranged directly on the third layer) (Schaube: Fig. 1; para. [0094]-[0097] and [0100]).
Although Schaube includes fibrous materials in its elastomer layer 14 and plastics carrier layer 16 (i.e., second layer and third layer), Schaube does not appear to disclose the fibrous materials in the form of a textile fabric with a plurality of rovings arranged between the second and the third layer, wherein first portions of the rovings are embedded completely in the second layer, second portions of the plurality of rovings are embedded completely in the third layer, and third portions of the plurality of rovings are embedded partially in the second layer and partially in the third layer (Schaube: para. [0118]).
Lavature is directed to reinforced film for blast resistance protection (i.e., composite part), the reinforced film comprising two adjacent elastomer polymer laminate layers 110 which can be formed of materials including thermoplastic and/or elastomeric materials, and a woven scrim formed of fiber bundles 120 (i.e., rovings) which include first portions which are completely embedded in an upper polymer laminate layer, second portions which are completely embedded in a lower polymer laminate layer, and third portions which are located in both the upper and lower polymer laminate layers (Lavature: Fig. 1; col. 3, lines 5-15 and 39-48; col. 5, lines 9-21). 
	The material of Lavature is broadly used in “structures, such as houses and buildings” which are “at risk of damage or destruction by enemy forces, terrorist attacks or natural disasters”, which is inclusive of wind turbines and their components (Lavature: col. 1, lines 23-25). Alternatively, Lavature is directed to the problem of preventing damage in outdoor structures due to environmental hazards, and therefore it is reasonably pertinent to the problem of the claimed invention (i.e., the “Description of Related Art” in the present specification acknowledges use of the claimed invention to solve issues of erosion and maintenance effort in wind turbine blades due to weather effects). A person of ordinary skill in the art would have found it obvious to have embedded first, second, and third portions the fiber bundles 120 of Lavature in the second layer of Schaube, in the third layer of Schaube, and partially in both the second and third layers of Schaube, respectively, in order to provide improved structural integrity while increasing flexibility, reducing weight, and improving ease of application (Lavature: col. 1, lines 60-62).
	Although Lavature and Schaube teach a third layer which could be made of a material such as an elastomeric material, Lavature and Schaube do not appear to teach the third layer as formed of a thermoset, specifically.
	Hoenig is directed to rheology modification of elastomeric polyolefins for use in building and construction applications (which is inclusive of wind turbines) (Hoenig: col. 1, lines 8-43; col. 16, lines 19-22). Hoenig notes in its background that elastomer was first defined to mean thermosetting polymers (Hoenig: col. 1, lines 8-43). Hoenig further teaches that crosslinking of elastomer to form a thermoset elastomer results in a material with enhanced melt strength, which leads to reduced sagging (Hoenig: col. 16, lines 19-39). Lavature, Schaube, and Hoenig are analogous art in that they are related to the same field of endeavor of composite polymeric materials for buildings and construction. Hoenig is reasonably pertinent to the problem faced by Applicant in that it uses the same material (i.e., a thermoset) to solve the same problem (i.e., improved strength). A person of ordinary skill in the art would have found it obvious to have selected a thermosetting elastomer for the third layer of Lavature and Schaube, as such a material can be at once envisaged from the combination of Schaube’s disclosure of an elastomer and Hoenig’s discussion of “elastomer” potentially being viewed as equivalent to “thermoset elastomer”, and further since such material would provide improved melt strength, thereby preventing sagging of the formed composite material (Hoenig: col. 1, lines 8-43; col. 16, lines 19-22).
	With regards to claim 4, as the second layer is made of elastomer and the first portions of the rovings are completely contained within the second layer (i.e., embedded completely in the second layer), the first portions can also be considered to be interspersed predominantly within the elastomer from the second layer at the places at which the plurality of rovings are embedded in the second layer (Schaube: Fig. 1).
With regards to claim 5, as the second portions of the rovings are completely contained within the third layer (i.e., embedded completely in the third layer), the second portions can also be considered to be interspersed predominantly within the material of the third layer at the places at which the plurality of rovings are embedded in the third layer (Schaube: Fig. 1).
With regards to claim 6, a person of ordinary skill in the art would have found it obvious to have made the plastics carrier layer 16 from a thermosetting resin, as Schaube expressly discloses the plastics carrier in the form of a thermosetting plastics carrier layer, and such modification would have been obvious to a person of ordinary skill under the motivation of introducing better contour with respect to the adjacent elastomer layer 14 during molding (Schaube: para. [0021]). As the second layer is made of elastomer and the first portions of the rovings are completely contained within the second layer (i.e., embedded completely in the second layer), the first portions can also be considered to be interspersed predominantly within the elastomer from the second layer at the places at which the plurality of rovings are embedded in the second layer (Schaube: Fig. 1). Furthermore, as the second portions of the rovings are completely contained within the third layer (i.e., embedded completely in the third layer), the second portions can also be considered to be interspersed predominantly within the material of the third layer at the places at which the plurality of rovings are embedded in the third layer (Schaube: Fig. 1).
With regards to claim 7, Schaube is completely silent as to selection of thickness for its first and second layers. However, Lavature teaches forming its elastomeric laminate layers with a thickness of between about 2 mils and about 75 mils (i.e., about 50.8 microns to about 1905 microns) (Lavature: col. 4, lines 35-40). A person of ordinary skill in the art would have found it obvious to have selected from the thickness range of Lavature for the thickness of either the first or second layers of Schaube, as such thicknesses are associated with the formation of a composite part with improved structural integrity and reduced weight (Lavature: col. 1, lines 60-62). The range of Lavature overlaps the claimed range of 100 to 5000 microns, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 8, the textile is in the form of a woven scrim (i.e., woven fabric) (see above discussion).
With regards to claim 9, the polyethylene is a high molecular weight polyethylene (HMW-PE) (Schaube: para. [0069]).
With regards to claim 10, the elastomer is ethylene-propylene rubber (EPM) or an ethylene—propylene-diene rubber (EPDM) (Schaube: para. [0097]).
With regards to claim 11, the rovings are made of, for example, carbon fibers, glass fibers, aramid fibers, or UHMW-PE fibers (Lavature: col. 4, lines 56-63). A person of ordinary skill in the art would have found it obvious to have selected either carbon fibers, glass fibers, aramid fibers, or UHMW-PE fibers for the rovings of Lavature, as Lavature teaches these materials as exemplary and suitable (Lavature: col. 4, lines 56-63).
With regards to claim 12, although Schaube does not disclose the specific material of the thermoset plastics carrier layer 16 (i.e., third layer), a person of ordinary skill would have found it obvious to have selected an epoxy for the material, as it is associated with improved adhesion and chemical fastening (Lavature: col. 6, lines 13-23; col. 8, lines 47-52).
With regards to claim 13, Schaube discloses the textile fabric is a woven fabric, the polyethylene is UHMW-PE, and the elastomer is EPDM (see above discussion). A person of ordinary skill in the art would have found it obvious to have selected glass fibers for the prior art rovings, as Lavature teaches this material as exemplary and suitable (Lavature: col. 4, lines 56-63). A person of ordinary skill would have found it obvious to have selected an epoxy for the material, as it is associated with improved adhesion and chemical fastening (Lavature: col. 6, lines 13-23; col. 8, lines 47-52).
With regards to claim 14, the prior art composite component is a rotor blade (see above discussion).
With regards to claim 15, Schaube discloses the prior art composite component as incorporated into a wind turbine (Schaube: para. [0101]). 
With regards to claim 18, Schaube is completely silent as to selection of thickness for its first and second layers. However, Lavature teaches forming its elastomeric laminate layers with a thickness of between about 2 mils and about 75 mils (i.e., about 50.8 microns to about 1905 microns) (Lavature: col. 4, lines 35-40). A person of ordinary skill in the art would have found it obvious to have selected from the thickness range of Lavature for the thickness of both the first and second layers of Schaube, as such thicknesses are associated with the formation of a composite part with improved structural integrity and reduced weight (Lavature: col. 1, lines 60-62). The range of Lavature overlaps the claimed range of 300 to 900 microns, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schaube et al in view of Lavature and Hoenig as applied to claim 1 above, and in further view Plöntges et al (US 4,857,379 B1).
With regards to claim 2, Schaube, Lavature, and Hoenig teach a composite component as applied to claim 1 above. Schaube, Lavature, and Hoenig are completely silent as to the required fineness of the individual filaments of the rovings, and therefore, Schaube, Lavature, and Hoenig do not appear to teach an ISO 1144 Tex value for the individual filaments of between 250 and 2500 tex.
Plöntges is directed to a sheet like structure of interwoven fibers as reinforcement for plastics components, the sheet like structure comprising fibers of between 50 and 3300 dtex (i.e., 5 to 330 tex) (Plöntges: abstract; col. 1, lines 5-10; col. 4, lines 67-68). Plöntges teaches that it is known to use mats of glass fibers as reinforcements in molded articles of plastics (Plöntges: col. 1, lines 10-11). The sheet like structure of Plöntges is associated with a low weight, low manufacturing cost, and increased strength (Plöntges: col. 1, lines 20-35). Although Plöntges is not explicit as to measuring its fiber fineness using ISO 1144 Tex, the present specification does not allege a particular structural difference associated with ISO 1144 Tex. It is noted that ISO 1144 Tex is a method of measurement, and methods of measurement do not themselves impart structure. Plöntges, Schaube, Hoenig, and Lavature are analogous art in that they are related to the same field of endeavor of improving the strength of fiber-reinforced composites. A person of ordinary skill in the art would have found it obvious to have selected a fineness of between 50 and 3300 dtex (i.e., 5 to 330 tex) for the filaments of Schaube, Lavature, and Hoenig in order to provide low weight, low manufacturing cost, and increased strength (Plöntges: col. 1, lines 20-35). The range Plöntges overlaps the claimed range of 250 and 2500 tex, thereby establishing a case of obviousness. See MPEP 2144.05.
With regards to claim 3, a person of ordinary skill in the art would have found it obvious to have selected a fineness of between 50 and 3300 dtex (i.e., 5 to 330 tex) for the filaments of the prior art, in order to provide low weight, low manufacturing cost, and increased strength (Plöntges: col. 1, lines 20-35).  The range Plöntges overlaps the claimed range of greater than 250 tex, thereby establishing a case of obviousness (see above discussion). See MPEP 2144.05.

Response to Arguments
Several of Applicant’s arguments have been fully considered and they are found persuasive. Schaube and Lavature do not appear to disclose thermosetting material, specifically. Therefore, the rejection has been withdrawn. However, new grounds of rejection are made over Hoenig.
The remainder of Applicant’s arguments which remain pertinent to the current grounds of rejection have been fully considered but they are not found persuasive.
Applicant argues that Lavature fails to teach adjacent layers 110 of elastomeric polymer laminate which are formed of different materials. Applicant further argues that Lavature fails to teach a scrim layer located between two different types of materials. This argument is not found persuasive as column 3, lines 55-65 of Lavature states that “[c]ertain embodiments comprise a multilayer elastomeric polymer laminate, where each layer of laminate may comprise different urethanes and/or different blends of urethane or other desired polymer”. Therefore, it is clear that the elastomeric polymer laminate layers 110 need not be of the same material. As an aside, this argument is also not found persuasive as elastomer and thermoset are not mutually exclusive materials, and therefore, material such as a thermoset elastomer (as taught by Hoenig) would technically meet both the second and third layers as claimed (as a layers made of thermoset elastomer can be considered to be made of both a thermoset and an elastomer simultaneously). In this manner, Applicant’s arguments are not commensurate in scope with the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783